Citation Nr: 1715577	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2. Entitlement to an effective date earlier than September 23, 2008 for the grant of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  

3. Entitlement to an effective date earlier than October 30, 2008 for a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



WITNESS AT HEARING ON APPEAL

Dr. E.T., Ph.D


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from December 1987 to December 1991.  This included service in the Southwest Asia Theater of Operations, for which the Veteran received the Southwest Asia Service Medal with Bronze Star.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Indianapolis Regional Office (RO) of the Department of Veterans Affairs (VA) issued in May 2009 and February 2015.  The RO, in its February 2015 rating decision, effectuated the Board's grant of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, and assigned a 70 percent rating effective September 23, 2008.  The RO also granted a TDIU and assigned an effective date of October 30, 2008.  

In September 2014, Dr. E.T. testified on behalf of the Veteran before the undersigned during a Board Central Office hearing on the ED service connection issue.  A transcript of that hearing is of record.

The appeal stream as to the effective date issues have been administratively merged into the appeal stream for the service connection issue, which bears the earlier docket date of 2010, and the Board is adjudicating these matters together herein.  In any event, this appeal retains its advancement on the Board's docket pursuant to § 7107(a)(2).  The Veteran waived consideration by the RO of any new evidence since their most recent adjudication.  See December 2016 Appellant's Brief.

The Board last remanded the ED service connection issue in December 2014.


FINDINGS OF FACT

1. The evidence is at least in approximate balance that the Veteran's ED is caused by his service-connected PTSD.

2. The Veteran filed an original claim of service connection for PTSD in May 2003, which was denied in a September 2003 rating decision, and the Veteran did not appeal this determination; the September 2003 rating decision became final.

3. The Veteran filed a petition to reopen the claim of service connection for PTSD on September 23, 2008.  The claim was reopened and granted by the Board on the basis of new and material evidence, which included verification of an in-service stressor.

4. VA was unable to conduct proper development regarding the Veteran's stressor verification due to the lack of information provided by the Veteran prior to VA's receipt of stressor information from the Veteran in October 2008.

5. The Veteran first became eligible for a TDIU on a schedular basis on September 23, 2008; the Veteran's service-connected disabilities did not render him unemployable prior to October 30, 2008.



CONCLUSIONS OF LAW

1. ED is proximately due to or the result of the service-connected acquired psychiatric disorder, to include PTSD and bipolar disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2. The criteria for an effective date earlier than September 23, 2008 for the grant of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c)(2), 3.400 (2016).

3. The criteria for an effective date for the award of TDIU prior to October 30, 2008 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for ED

The Veteran avers that his ED is the result of his service-connected acquired psychiatric disorder, to include PTSD and bipolar disorder.  He argues that the medications he takes to manage his psychiatric disorder(s) cause his ED.  

For the reasons set forth below, the Board finds that the evidence is at least evenly balanced in showing that the Veteran's ED is caused by his service-connected psychiatric disorder.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

As the outcome turns on the causal connection between the service-connected psychiatric disorder and the ED, the Board notes that there are several pieces of evidence addressing such connection.

Dr. E.T. evaluated the Veteran in connection with his PTSD and ED claims in August 2014 and thereafter prepared a report which included etiological opinions.  She opined that it is more likely than not that his ED is causally related to his PTSD.  She based her opinion on research indicating that PTSD can affect sexual functioning and referenced an article published by VA's National Center for PTSD indicating that there are clinical barriers to successful medication treatment because of fear of possible medication side effects, including sexual side effects.  She stated that it was "common knowledge" that psychological difficulties such as those found in PTSD can lead to "feelings of alienation and difficulties with intimacy and sexual functioning."  

At the September 2014 Board hearing, Dr. E.T. testified as to the connection between ED and diagnosed psychological disorders, to include PTSD.  She stated that sometimes the medications that are prescribed to assist with PTSD symptoms can cause ED or intimacy issues.  Also, the individual with PTSD may have intimacy issues which may affect their ability to perform during the sexual act.  Thus, there could be a chemical as well as psychological connection between the Veteran's ED and his psychiatric disorder.  See Board Hearing Tr. at 19.  She also verified the medications that the Veteran was taking for his PTSD management - Lexapro, Depakote, and Trazodone.  See Board Hearing Tr. at 22.  

The Board remanded the matter in December 2014 after finding that Dr. E.T.'s August 2014 medical opinion was inadequate as she, as a psychologist, did not indicate how her training provided her with the relevant expertise to opine on the medical question of whether the Veteran's ED was caused by his service-connected psychiatric disabilities.  As a result, the Veteran obtained a medical opinion from a VA nurse practitioner, J.P., in March 2015 who indicated that it was less likely than not that the Veteran's ED was aggravated beyond its natural progression by his service-connected acquired psychiatric disorder.  The rationale for the opinion was that ED is reported to be present at least 10 years before the diagnosis of and treatment for the acquired psychiatric disorder (also the Veteran was not started on medications for PTSD until 2001).

On review, the Board does not find that Nurse J.P.'s opinion holds any probative value as her opinion was based upon incomplete or inaccurate facts regarding the onset of the Veteran's psychiatric disorder, and there was no further supporting rationale to her opinion.  In this regard, the Board agrees with the arguments set forth by the Veteran's attorney in his December 2016 Appellant Brief.  The Veteran's treating psychiatrist, Dr. E.T., has indicated that the Veteran has been suffering from PTSD since he left service in 1991.  Nurse J.P. has not addressed this fact or offered any other rationale that can support her opinion.  She also has not considered whether untreated symptoms of the Veteran's psychiatric disorder (pre-2001) caused or aggravated his ED.  

On the other hand, the Board has considered the arguments proffered by the Veteran's attorney, finds them to have merit, and extends greater probative value to Dr. E.T.'s opinions and testimony of record.  Specifically, the Board notes the statements regarding Dr. E.T.'s qualifications (see Appellant Brief, p. 2) and a comparison between Dr. E.T. and nurse J.P.  The Board has also considered the background and experience of Dr. E.T. and understands that for the past 15 years, her practice was exclusively with veterans with PTSD.  She understands the symptoms of PTSD that have physiological manifestations along with being familiar with the side effects of medications taken by individuals with psychiatric disabilities.  The Board finds that there is sufficient evidence in the record as to Dr. E.T.'s qualifications and finds her nexus opinion to be competent.  As the Board accepts Dr. E.T.'s competence and finds her statements and testimony credible, the Board assigns greater probative value to her August 2014 opinion linking ED as secondary to the Veteran's PTSD.

In arriving at its conclusion, the Board also considered the Veteran's lay statements as to the physiological effects of the medications that he takes for his PTSDs and his experience with ED.  The Board finds such statements to be competent, credible, and consistent with the medical evidence of record that establishes causation for ED.  

As such, after resolving any doubt in the Veteran's favor, service connection for ED on a secondary basis is warranted.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (quoting 38 U.S.C. § 5107 (b)).

II. Effective Dates

A. VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With respect to the Veteran's effective date claims, no Veterans Claims Assistance Act of 2000 (VCAA) notice is necessary because the outcome of the issues depends exclusively on documents that are already contained in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Also, because entitlement to service connection and a TDIU have already been granted, VA's VCAA notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA treatment records, VA examination reports, and lay statements have been obtained.  In this case, the Veteran has been continuously represented by his attorney in support of his claims involving effective dates.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  

B. Earlier Effective Date for Grant of Service Connection for Psychiatric Disorder

The Veteran asserts that he is entitled to an earlier effective date for the grant of service connection for his psychiatric disability.  Specifically, he asserts that service connection should be made effective from May 5, 2003, the date he filed his original claim for service connection for PTSD.  

By way of history, the Veteran initially submitted his claim of entitlement to service connection for PTSD in May 2003 (VA received the claim on May 5, 2003).  The claim was denied by the RO in a September 2003 rating decision because "[the Veteran] did not provide any information concerning [his] alleged inservice stressor and there [was] no medical evidence to show that [he has] been diagnosed with the disability."  A notice of disagreement was not filed by the Veteran within the one-year appeal period following the September 2003 rating decision.  The next correspondence received from the Veteran was a VA Form 21-4138 request to reopen his claim for PTSD and ED, received by VA on September 23, 2008.  Ultimately, after several years of proceedings on the matter, to include proceedings before the Court, the Board ultimately allowed the petition to reopen the previously denied claim of entitlement to service connection for PTSD and also granted service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  See December 2014 Board Decision.  The Board, in its decision, found that "the Veteran's claim stressor thus has been partially verified in that the Veteran was on board a ship that was in a combat zone."  In this regard, the Board referenced the RO's attempt to verify this stressor with its request to the Center for Unit Records and Research (CURR) (predecessor to the U.S. Army and Joint Services Records Research Center (JSRRC)).  The response from the CURR "verified that on January 25, 1991, while the Veteran was serving aboard ship, it entered the Imminent Danger Zone as part of Operation Desert Storm."  Citing to case law finding that corroboration of every detail of a claimed stressor, including the Veteran's personal participation, was not required where a veteran was in an area where the claimed stressor occurred, the Board essentially found, despite the lack of evidence of the Veteran's vessel firing upon small fishing boats, that the in-service stressor requirement was satisfied.  

The RO effectuated the Board's grant of service connection by assigning a 70 percent rating effective September 23, 2008, the date of the claim to reopen the Veteran's previously disallowed service connection claim.  

Generally, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  There is, however, an exception that applies to claims that are reopened and granted based on additional service department records that were not of record during previous denials. 

To this end, the Veteran, through his attorney, makes the argument that he is entitled to an earlier effective date pursuant to 38 C.F.R. § 3.156(c)(1) or (b).  For the following reasons, the Board disagrees and finds that the exception, 38 C.F.R. § 3.156 (c)(2), is a bar to reconsideration of the claim based on the submission of new and material service department records where none had previously existed.

1. Entitlement under 38 C.F.R. § 3.156(c)

The Veteran, through his counsel, argues that the RO should have considered and applied the provisions of 38 C.F.R. § 3.156(c)(1), (3), which, when applied, would allow for the effective date to be May 5, 2003, the date of the original claim for service connection for PTSD.  The Veteran contends, and the Board does not disagree, that a major component of the Board's award of service connection related to its finding that the Veteran experienced a qualifying stressor.  The Board also does not disagree that the CURR response indicated that the ship on which the Veteran served was in an "Imminent Danger Zone."  Even though the Veteran's specific reported stressor of the firing upon fishing vessels was not verified, the CURR response was sufficient enough to establish that the Veteran was on board a ship that was in a combat zone, thus satisfying the in-service stressor requirement.  In light of this, Veteran's counsel cited to § 3.156(c), which provides that:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding [38 C.F.R. § 3.156(a)].  Such records include, but are not limited to: 

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of [38 C.F.R. § 3.156(c)] are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) [The provisions of 38 C.F.R. § 3.156(c)(1) do] not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by [38 C.F.R. § 3.156 (c)(1)] is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

The Board has carefully considered the Veteran's arguments in light of the provisions above.  As stated earlier, the Board does not disagree that per 38 C.F.R. § 3.156(c)(1), (3), service records related to a claimed in-service event were ultimately associated with the file and an award was made based, in part, by these records.  However, the Board finds that 38 C.F.R. § 3.156(c)(2) creates a bar to reconsideration of claims based on the submission of new and material service department records where none had previously existed - that is, VA was no longer required to reconsider claims where the claimant failed to provide sufficient information to identify and obtain the service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  Here, the Veteran did not provide any information regarding his in-service stressor for his PTSD service connection claim, much less insufficient or incomplete information.  The Veteran's May 2003 VA Form 21-526 claimed PTSD, among other disabilities, but did not include other information besides the disability he was claiming and when/where he sought treatment.   VA sent him a letter in June 2003 discussing the types of evidence that he can submit to support his claim; he was also sent a "PTSD Questionnaire" with this letter.  The Veteran did not provide any other submissions until the September 2008 claim to reopen service connection for PTSD (VA Form 21-4138).  He did not provide any information regarding his PTSD claim until he submitted a VA Form 21-0781 (received in October 2008) which ultimately provided the basis for VA's Request for Information in March 2009.  This was the request that yielded the CURR response, which ultimately formed, in part, the basis for his award of service connection.  

To the extent the Veteran believes that VA should have known to search the command histories and deck logs for the USS Mount Hood without any idea as to what stressor the Veteran was claiming to form the basis of his claim, the Board finds that this extends beyond VA's duty to assist.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  In this instance, the Veteran should have aided in the development of his claim by describing his in-service stressors.  In fact, the VA in June 2003 informed him of the types of evidence he needed to submit in order to substantiate his claim.  By simply saying nothing regarding his PTSD claim and providing zero information about his in-service stressor, VA was only able to request the standard service and personnel records that it normally does in connection with a generalized Request for Information in a PTSD case.  See June 2003 VA Request for Information "Request: 019."

The Board notes that the facts of this case are distinguishable from the facts in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In Mayhue, the Court recognized that 38 C.F.R. § 3.156(c)(2) cannot be used to deny an earlier effective date in a case where newly acquired service records were ultimately used to verify a purported stressor that was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available and not any inaction on the part of the Veteran that prevented VA from corroborating the purported stressor at an earlier date.  Id.  In this case, VA had no knowledge about the Veteran's stressor as he did not provide any information regarding such until after his claim to reopen.

In short, the duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Thus, the Board finds that VA, in 2003, was unable to obtain the relevant service records because the Veteran failed to provide sufficient information for VA to identify and obtain such records (i.e., deck logs, command histories of the USS Mount Hood).  As such, C.F.R. § 3.156(c)(2) is a bar to reconsideration of the original claim.  

2. Entitlement under 38 C.F.R. § 3.156(b) 

The Veteran, through his counsel, argues that his May 2003 claim remained pending and unresolved as the receipt of additional service records pursuant to a VA Request for Information in November 2003 (within the one year appeal period following the September 2003 rating decision) obligated the RO to take action to pursue further development, as these records were pertinent to the Veteran's service in Southwest Asia (and therefore, pertinent to the PTSD claim).  He argues that the lack of such action taken by the RO abated the finality of the September 2003 decision.

Specifically, the Veteran claims that it is unclear from the November 2003 Request for Information which documents were enclosed in response to that request.  In reviewing the Request for Information, the Board notes that the request read, "SOUTHWEST ASIA, FURNISH ACTIVE DUTY DATES IN SOUTHWEST ASIA ON OR AFTER 08/02/1990."  The response was "VETERANS RECORDS INDICATES HE RECEIVED THE SWA SERVICE MEDAL HOWEVER WE ARE UNABLE TO DETERMINE THE DATES OF SERVICE PLEASE SEE ENCLOSED DOCUMENTS."  The Board notes that the claim was reopened by the Board because of the information that was provided in the CURR report regarding the Veteran's placement in the "Imminent Danger Area" which the Board later found to be sufficient evidence of his in-service stressor.  The Veteran does not contest the fact that the new and material evidence that was at issue stemmed from the CURR report - a report that was able to be generated once VA received, in October 2008, information regarding the claimed stressors.  There is no indication in the record that any noncumulative and material evidence was added to the record during the one-year period following the September 2003 rating decision.  

The Veteran's attorney argued, "it is clear that the [RO] received additional official service department records which were pertinent to [the Veteran's] service in Southwest Asia . . . and the receipt of additional service records within the one year appeal period following the September 2003 decision obliged the [RO] to reconsider its previous decision pursuant to 38 C.F.R. § 3.156(b)."  However, the Board notes that there is a distinction between "pertinent" records and "material" records which substantiate a claim pursuant to 38 C.F.R. § 3.156.  In this case, the dates of the Veteran's service or his service in Southwest Asia were not the evidentiary defects that formed the basis for the denial of the claim by the RO in September 2003.  The evidentiary defects were: (1) a diagnosis of PTSD and (2) an in-service stressor.  Thus, on review of the record, it is reasonable for the Board to conclude that the "enclosed documents" from the Request for Information completed in November 2003 did not concern stressor information that would allow VA to meaningfully develop the claim.  The next piece of correspondence from the Veteran following the September 2003 RO rating decision are his October 2008 stressor statements.  There was no receipt of new and material evidence during the one-year appeal period at issue here; the September 2003 decision is final.

In conclusion, there is no basis to assign an effective date earlier than the Veteran's petition to reopen the claim, which is the current effective date of September 23, 2008.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102.

C. Earlier Effective Date for TDIU

The Veteran seeks entitlement to an effective date prior to October 30, 2008, for the establishment of a TDIU.  He contends that as this issue is inextricably intertwined with the effective date issue for PTSD, and in the event that he was awarded an earlier effective date for PTSD, consideration of an earlier effective date for TDIU would also be in order.  See December 2016 Appellant's Brief.  In any event, he believes he should be awarded a TDIU prior to October 30, 2008.

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Determination of an appropriate effective date for an increased rating, or in this case the award of a TDIU, under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  This is because the effective date of the TDIU is the latter of two dates: the date of receipt of the claim; or the date it is factually ascertainable that TDIU is warranted.  See 38 C.F.R. § 3.400.  In the present matter, the Board notes that the RO has generously awarded the earlier effective date of 2008 when the Veteran's TDIU claim was not filed until 2011.  At earliest, it could be argued that the Veteran raised unemployability on his January 2010 Form 9; however, this is still later than the 2008 effective date assigned here.  In any event, the Board will proceed with the analysis below.

In this case, the Board must review the record to determine when it is factually ascertainable that the Veteran's service-connected disabilities rendered him totally unemployable pursuant to 38 C.F.R. § 4.16 to warrant an award of a TDIU. 

In a February 2015 rating decision, the RO awarded a TDIU, effective October 30, 2008, which is the day after the last date of his employment with Cascade Asset Management, where he worked from December 2007 to October 29, 2008.  See September 2011 Employment Information from Cascade Asset Management.

The record shows that the Veteran met the basic criteria for consideration for entitlement to a TDIU on a schedular basis since September 23, 2008 (but not prior), based on the receipt of a single 70 percent disability rating for his psychiatric disability.  See 38 C.F.R. § 4.16(a).  The Veteran otherwise is in receipt of service connection for tinnitus (10 percent effective June 30, 2010) and bilateral hearing loss (noncompensable).  The evidence does not show any formal or informal claim for TDIU prior to October 30, 2008.  The Board notes that the Veteran had not raised the issue of a TDIU prior to submitting his January 2011 application for increased compensation based on unemployability (VA Form 21-8940).  

Now, the remaining question on appeal is when the evidence of record actually shows that the Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  The Board finds that October 30, 2008 is the proper effective date for the Veteran's TDIU.  This is the date following the Veteran's last day of employment with Cascade Asset Management.  His employment was terminated because the Veteran had exceeded his limit for work absences.  Additionally, the Veteran himself has indicated in "Section II - Employment Statement" on his VA Form 21-8940 that he became too disabled to work in October 2008.  In this regard, the Veteran wrote in "10-2008" for questions numbered 12, 13, and 14 (date disability affected full-time employment, date he last worked, and date he became too disabled to work).

The other evidence of record supports the finding that the Veteran was able to work until his employment concluded in October 2008.  Dr. M.R. wrote an opinion dated October 2013 stating that the Veteran "has been vocationally impaired and unable to hold gainful employment since 2008."  Dr. E.T., in August 2014, opined that the Veteran was unable to sustain substantial, gainful work activity due to the severity of his PTSD.  She did not state at which point he was unable to sustain such activity.  In any event, the Board relies on the Veteran's specific indication that he was too disabled to work at the same time that his employment ended - October 2008.  

Additionally, the Board notes that a review of the Veteran's Social Security Administration (SSA) records shows that in 2009, the Veteran was denied SSA benefits because his psychiatric disabilities were deemed not severe enough to prevent him from performing other, less demanding work (despite the fact that his condition prevented him from returning to any past jobs).  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (finding, while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).

In conclusion, the overall evidence of record demonstrates that October 30, 2008, is the earliest date that it is first factually ascertainable that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b).  The preponderance of the evidence of record is against a finding that the Veteran was unemployable due to his service-connected disabilities prior to that date.  The governing legal authority for establishing effective dates relies on very specific rules, and VA is bound by that authority.  See 38 C.F.R. §§ 3.157(b), 3.400(o) (2).  Based on the reasons explained above, an effective date prior to October 30, 2008, for the grant of a TDIU is denied.


ORDER

Service connection for ED, to include as secondary to an acquired psychiatric disorder, to include PTSD and bipolar disorder, is granted.

Entitlement to an effective date earlier than September 23, 2008 for service connection for an acquired psychiatric disorder, to PTSD and bipolar disorder, is denied.

Entitlement to an effective date earlier than October 30, 2008 for the establishment of a TDIU is denied.




______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


